                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

MICHAEL LEON MCCORD,

              Plaintiff,

v.                                                 Case No: 2:19-cv-318-JLB-NPM

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


                                        ORDER

       Defendant, the Commissioner of Social Security (“Commissioner”) has filed

an Unopposed Motion for Entry of Judgment with Remand. (Doc. 38.) The

Commissioner requests remand under sentence four of 42 U.S.C. § 405(g) for the

following reasons: “On remand, the agency will assign a different administrative

law judge (ALJ), provide Plaintiff with the opportunity for a hearing before the

newly assigned ALJ to further evaluate Plaintiff’s claims, and issue a new decision.”

(Id. at 1.) The Commissioner also advises that Plaintiff’s counsel does not object to

the remand. (Id.)

       Pursuant to sentence four of section 405(g), the Court has the “power to

enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” When a case is remanded under

sentence four of section 405(g), the district court’s jurisdiction over the plaintiff’s

case is terminated. Jackson v. Chater, 99 F.3d 1086, 1095 (11th Cir. 1996) (citing
Shalala v. Schaefer, 509 U.S. 292, 299 (1993)). “Immediate entry of judgment (as

opposed to entry of judgment after post remand agency proceedings have been

completed and their results filed with the court) is in fact the principal feature that

distinguishes a sentence-four remand from a sentence-six remand.” Shalala, 509

U.S. at 297. A remand under sentence four of section 405(g) “is based upon a

determination that the Commissioner erred in some respect in reaching the decision

to deny benefits.” Jackson, 99 F.3d at 1095. Here, the Commissioner concedes

error by requesting a reversal of the Commissioner’s decision.

      Accordingly, it is ORDERED:

      1.     The Commissioner’s Unopposed Motion for Entry of Judgment with

             Remand (Doc. 38) is GRANTED.

      2.     The Commissioner’s decision denying benefits is REVERSED, and

             this case is REMANDED under sentence four of 42 U.S.C. § 405(g) for

             further proceedings consistent with the motion. (Doc. 38 at 1.)

      3.     If Plaintiff prevails in this case on remand, Plaintiff is DIRECTED to

             comply with the November 14, 2012 order (Doc. 1) in Miscellaneous

             Case No. 6:12-mc-124-Orl-22.

      4.     The Clerk of Court is DIRECTED to enter judgment accordingly and

             close the file.




                                          -2-
ORDERED at Fort Myers, Florida, on May 19, 2021.




                              -3-
